                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

  Latorey Greene, #292916,                )      C/A No.: 1:19-3391-MGL-SVH
                                          )
                     Plaintiff,           )
                                          )
        vs.                               )
                                          )
  Warden Michael Stephan, Major           )
  Parrish, L.T. Williams, L.T.            )
  Parker, Capt. Carter, Officer C.        )
  Booker, Mrs. Collins, SGT. Barr,        )
  Ms. Holmes, Ms. Washington,             )
  S.G.T. Fox, Officer Durant,             )
  McElveen, Dixon, McKenzie, K.           )
  Rivers, Officer Janine Wrecsizs, L.     )
  Johnson, Smith, Ms. Miller, Ms.         )                  ORDER
  Marbley, Ms. Desia, McDuffie            )
  (RN), Ms. Miller, W. Fulton, Ms.        )
  Green, Officer Stuckey, Warden          )
  Shepard, Major Clark, L.T. Belton,      )
  Capt. Mack, S.G.T. Palmer, Capt.        )
  Brightheart, S.G.T. Williams,           )
  Officer Robinson, Samuel L. Soltis,     )
  Micheal McCall, B. Lewis, J. Pate,      )
  Ms. Ardis, S. Stokes, Nadine            )
  Pridgen, Ann Hallman, Cheron M.         )
  Hess, Warden McKie, David               )
  Martinez, L.T. Freng, J. McRee,         )
  and Dr. A. Compton                      )
                                          )
                     Defendants.          )
                                          )

      Latorey Greene (“Plaintiff”), a state prisoner proceeding pro se, brought

this civil rights action alleging a violation of his constitutional rights. This matter

is before the court on Plaintiff’s motion for appointment of counsel. [ECF No. 2].
        There is no constitutional right to appointment of counsel in civil cases.

While the court is granted the power to exercise its discretion to appoint counsel

for an indigent party in a civil action, 28 U.S.C. § 1915(e)(1); Smith v. Blackledge,

451 F.2d 1201 (4th Cir. 1971), such appointment “should be allowed only in

exceptional cases.” Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975).

        Plaintiff requests appointed counsel because (1) he is indigent and cannot

afford to hire an attorney; (2) his imprisonment limits his ability to litigate the

issues and conduct research and investigation; (3) counsel could more adequately

present evidence and cross-examine witnesses during a trial; and (4) he has

repeatedly attempted to obtain an attorney. [ECF No. 2].

        After a review of the file, this court has determined that there are no

exceptional or unusual circumstances presented that would justify the

appointment of counsel, nor would Plaintiff be denied due process if an attorney

were not appointed. Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984). In most

civil rights cases, the issues are not complex, and whenever such a case brought

by an uncounseled litigant goes to trial, the court outlines proper procedure so

the uncounseled litigant will not be deprived of a fair opportunity to present his

case.

        The undersigned acknowledges nonbinding precedent from United States

Courts of Appeals for the Third and Seventh Circuits requiring courts considering

motions pursuant to § 1915(e)(1) to evaluate a pro se plaintiff’s competence to


                                          2
litigate the case. See Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007);

Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002). Although the Fourth

Circuit has articulated no similar requirement, the undersigned finds Plaintiff’s

pleadings demonstrate he is sufficiently competent to pursue his own claim.

Accordingly, Plaintiff’s request for a discretionary appointment of counsel under

28 U.S.C. §1915(e)(1) is denied.

      IT IS SO ORDERED.



December 6, 2019                            Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        3
